[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
On page 3 of the Memorandum of Decision dated May 4, 2000, the Court stated, "The wife was not able to attend college . . ." and concedes this fact was in error in that the plaintiff wife holds an associate college degree. CT Page 6935
However, the $1000 per month alimony order was based on the needs of the plaintiff, on the length of the marriage (thirty years), as well as all the other twelve statutory criteria in § 46b-82 of the Connecticut General Statutes.
This Court does not have to detail what importance it has assigned to each of the statutory criteria. Caffe v. Caffe, 240 Conn. 79, 82-83 (1997).
The defendant's Motion to Reargue Post Judgment, dated May 18, 2000, is denied. The Court confirms all of the orders in the decision of May 4, 2000.
Romeo G. Petroni, Judge Trial Referee